Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Technology Demonstration Risk Reduction Agreement
This Technology Demonstration Risk Reduction Agreement (the “Agreement”) is made
this 26th day of September, 2013 by and between Butamax Advanced Biofuels LLC, a
Delaware limited liability company located at Bldg 356, DuPont Experimental
Station, Wilmington, DE ("Butamax"), and Highwater Ethanol LLC, a Minnesota
limited liability company located at 24500 U.S. 14, Lamberton, MN ("Highwater").
As used herein, the term "Party" shall refer to Butamax or Highwater and
"Parties" shall refer to both Butamax and Highwater.
WHEREAS, Butamax has identified Highwater's ethanol plant as a potential
preferred venue for the demonstration of a variety of Butamax technologies that
are projected to provide Highwater and other dry grind corn biofuels plants with
the opportunity to improve their financial performance;
WHEREAS, ***
WHEREAS, Highwater has one or more debt obligations that will be coming due as
follows:


(i).
First National Bank of Omaha: Fixed Rate Note, due February 26, 2015; Variable
Rate Note, due February 26, 2015, and

(ii).
US Bank/Oppenheimer due December 25, 2022, and the refinancing of these
obligations is uncertain in light of economic and market conditions that may
face the ethanol industry;



WHEREAS, it is important to Butamax that Highwater provide continuous operations
while its ethanol plant is utilized as an operating, commercial-scale venue for
demonstrating Butamax technologies;
WHEREAS, Highwater is willing to provide Butamax with information regarding its
business and its financial performance ***.
WHEREAS, Highwater and Butamax simultaneously with the execution of this
Agreement, are entering into the Related Agreements (as defined below).
NOW THEREFORE, in consideration of the above and the mutual promises and
agreements contained herein and in the Related Agreements (as defined below),
the Parties hereby agree as follows:
1.      Definitions
For the purpose of this Agreement, capitalized terms used herein (including in
the preamble and recitals hereto) and not otherwise defined herein shall have
the following meanings:
“Affiliate” shall mean, with respect to any person or entity, any person or
entity that directly or indirectly, through one or more intermediaries, controls
or is controlled by or is under common control with such person or entity. For
the purposes of this definition, the term "control" or "controls" or
"controlled" means either (a) the power, direct or indirect, to direct or cause
the direction of the management and policies of a person or entity whether by
contract or otherwise or (b) ownership of fifty percent or more of the stock or
other equity interest in a person or entity.
"Board" shall mean the Board of Governors or Board of Managers, as the case may
be, of Highwater or Butamax.
"Butamax Technology" shall mean technology related to *** corn oil and corn
solids, and technology related to the production of isobutanol and various
co-products.






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



“Competitor" shall mean any entity other than Butamax or an Affiliate of Butamax
*** a Competitor shall not include a biodiesel technology supply company so long
as any implementation of such company’s biodiesel technology in the Plant that
uses the Product does not adversely affect the value proposition for biobutanol
or implementation of the biobutanol technology.
"Construction Agreement" shall mean the Construction Easement and Process
Validation Agreement to be entered into between Butamax and Highwater regarding
the installation of the Equipment simultaneously with the execution of this
Agreement.
***
"Equipment" shall have the meaning ascribed to the term "Butamax Unit 1" set
forth in the Equipment Lease.
"Equipment Lease" shall mean the Equipment Lease to be entered into between
Butamax and Highwater relating to Highwater's lease of the Equipment
simultaneously with the execution of this Agreement.
"Financial Forecasts" shall mean such forecasts of future financial performance,
financial position, cash flow (including any operating and capital expenditure),
and budgets of Highwater that are generated for review by the Board of Highwater
or as may be reasonably requested by Butamax.
"Financial Information" shall mean any monthly, quarterly, or annual financial
information or reports regarding Highwater made available to the Board of
Highwater and any other financial information as may be reasonably requested by
Butamax.
"Financing Discussions" shall mean any and all discussions between Highwater and
one or more third parties holding or representing holders of Highwater
Outstanding Debt Instruments or other third parties regarding existing or
proposed new financing.
"Highwater Outstanding Debt Instruments" shall mean the following loans owed by
Highwater to financial institutions:
(i).     First National Bank of Omaha: Fixed Rate Note, due February 26, 2015;
Variable Rate Note, due February 26, 2015, and
(ii).    US Bank/Oppenheimer due December 25, 2022.


"Member Control Agreement" shall mean the Second Amended and Restated Member
Control Agreement of Highwater, dated as of March 4, 2011, as amended from time
to time.
"Plant" shall mean only the Highwater ethanol plant located at Lamberton,
Minnesota having a nameplate or nominal capacity of about fifty-five to sixty
(55-60) million gallons of ethanol per year. Plant shall not include the Butamax
Unit, unless otherwise specified.
"Product" shall mean saleable corn oil made, used, or sold from use or operation
of the Plant. ***
"Related Agreements" shall mean any of the following agreements to be entered
into between Butamax and Highwater: (i) Technology License, (ii) Equipment
Lease, (iii) Construction Agreement, and (iv) Security Agreement.
"Representatives" shall mean, with respect to a Party, its officers, members,
members of its Board of Managers (or similar body), Affiliates, advisors,
representatives, financing sources or other agents.
"Security Agreement" shall mean the Security Agreement to be entered into
between Butamax and Highwater simultaneously with the execution of this
Agreement.




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



"Technology License" shall mean the Technology License to be entered into
between Butamax and Highwater simultaneously with the execution of this
Agreement.
“Third Party” shall mean any person other than a Party and/or other than any
member of Butamax or any Affiliate of a Party or Affiliate of such member.
2.     Representations and Warranties
2.1 Highwater represents and warrants to Butamax as follows:
(i).
Organization. Highwater is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, with all requisite corporate power and authority to own, lease
and operate its assets and to carry on its business as now conducted.

(ii).
Authority Relative to this Agreement and the Related Agreements. Highwater has
the requisite corporate power and authority to execute and deliver this
Agreement and the Related Agreements and consummate the transactions and actions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Related Agreements by Highwater, and the consummation by Highwater of
the transactions and actions contemplated hereby have been duly authorized by
Highwater's Board and no other corporate or member proceedings on the part of
Highwater are necessary to authorize this Agreement or the Related Agreements or
to consummate the transactions and actions contemplated hereby. This Agreement
and the Related Agreements have been duly and validly executed and delivered by
Highwater and constitute the valid and binding obligations of Highwater,
enforceable against Highwater in accordance with its terms, except as may be
limited by bankruptcy, insolvency or other equitable remedies.

(iii).No Conflicts. Neither the execution and delivery of this Agreement or the
Related Agreements by Highwater, nor the consummation by Highwater of the
transactions and actions contemplated thereby, will violate, conflict with,
result in the breach of, constitute a default under, require any additional
approval under or accelerate the performance provided by any (a) terms,
conditions or provisions of the organizational documents of Highwater or its
affiliates, including the Member Control Agreement, (b) the Highwater
Outstanding Debt Instruments, (c) other agreements to which Highwater or its
affiliates is a party or by which it is bound, or (d) any law, rule or
regulation.
(iv). ***
2.2 Butamax represents and warrants to Highwater on the date hereof as follows:


(i).
Organization. Butamax is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, with all requisite corporate power and authority to own, lease
and operate its assets and to carry on its business as now conducted.



(ii).
Authority Relative to this Agreement and the Related Agreements. Butamax has the
requisite corporate power and authority to execute and deliver this Agreement
and the Related Agreements and consummate the transactions and actions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Related Agreements by Butamax, and the consummation by Butamax of the
transactions and actions contemplated hereby have been duly authorized by
Butamax's Board and no other corporate or member proceedings on the part of
Butamax are necessary to authorize this Agreement or the Related Agreements or
to consummate the transactions and actions contemplated hereby. This Agreement
and the Related Agreements have been duly and validly executed and delivered by
Butamax and constitute the valid and binding obligations of Butamax,





--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



enforceable against Butamax in accordance with its terms, except as may be
limited by bankruptcy, insolvency or other equitable remedies.


(iii).No Conflicts. Neither the execution and delivery of this Agreement or the
Related Agreements by Butamax, nor the consummation by Butamax of the
transactions and actions contemplated thereby, will violate, conflict with,
result in the breach of, constitute a default under, require any additional
approval under or accelerate the performance provided by any (a) terms,
conditions or provisions of the organizational documents of Butamax or its
Affiliates, (b) agreements to which Butamax or its Affiliates is a party or by
which it is bound, or (c) any law, rule or regulation.
3.     Information Sharing
3.1 Highwater shall provide Butamax with Financial Information and Financial
Forecasts promptly as soon as practicable, on at least a monthly basis, to
enable Butamax to understand Highwater assets, liabilities, revenues, costs of
good, operational expenses and changes shareholder equity ***. In addition,
Highwater shall provide Butamax with reasonably detailed information (including
but not limited to terms offered) regarding Financing Discussions as such
discussions are being had, and shall provide Butamax with copies of any written
proposals received in connection with such Financing Discussions. To the extent
confidentiality obligations owed to third parties restrict Highwater from
disclosing information regarding Financing Discussions, Highwater shall use
reasonable best efforts to obtain consents or otherwise design procedures that
would allow the disclosure of such information to Butamax and its Affiliates.
Except to Affiliates, Butamax shall not disclose such Highwater information to
third parties unless required by law, rule, regulation, or judicial or legal
process. Highwater and Butamax agree to comply with all SEC rules and
requirements in regards to use and disclosure of such financial information. If
Highwater releases non-public financial information to Butamax pursuant to this
Section 3, such information will be provided under obligations of
confidentiality pursuant to a non-disclosure agreement that limits Butamax’s
right to use that information only for purposes as provided in this Section 3 or
as directed at the time of disclosure; specifically Butamax will not make trades
based on information disclosed pertaining to this Section 3.
3.2 In connection with Butamax's rights under Section 5, Highwater shall notify
Butamax if it issues any additional membership interests or other equity
interests in Highwater, including any security or debt instruments convertible
into, exercisable for, or exchangeable with such membership interests or other
equity interests or any interest in Highwater having similar economic effect and
advise Butamax of any decision by Highwater for the purchase (whether by
membership interest purchase, merger, consolidation, tender, or exchange of or
otherwise) of any equity interest of Highwater or all or a substantial portion
of its assets.
3.3 Highwater hereby grants Butamax an option to appoint a person to participate
in meetings of the Highwater Board and committees thereof as a non-voting Board
observer. Such person (i) shall have the right to receive notice (as well as any
materials provided to Board members) of and attend all Board and committee
meetings of Highwater except for those portions of meetings where discussions or
negotiations between Highwater and Butamax are before the Board and (ii) may
disclose subjects and information discussed by the Board of Highwater with the
officers of Butamax, the Board of Butamax and/or holders of equity interests of
Butamax (hereinafter the “Butamax Parties”).
3.4 ***
3.5 ***
4.     Financing Option




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



4.1 Highwater represents that its Board has considered the Convertible Loan
terms attached as Exhibit A and that its Board has found such terms to be a fair
starting place for discussions between the Parties should Highwater wish to
secure financing or equity investment from Butamax and in the event that Butamax
in its sole discretion decides to provide such financing or investment to
Highwater based on the facts available at the time. Each Party expressly agrees
and acknowledges that neither this Section 4.1 nor Exhibit A contains or creates
any express or implied obligation or commitment for either Party to enter into
discussions or negotiations about or enter into an agreement for (i) the
Convertible Loan or (ii) any other financing or equity investment from Butamax
to Highwater.
5.
Right To Participate In Any Highwater Process To Secure Additional Equity
Financing, Sell the Company or Merge

5.1 In the event that Highwater or its Board proposes to commence a process to
explore, or enter into any agreement or transaction involving, any issuance or
sale of any membership interests or other equity interests in Highwater (an
“Equity Sale”), then Highwater shall provide Butamax written notice thereof as
promptly as practicable following the determination to explore or pursue an
Equity Sale (and in any event prior to entering into any agreement or commitment
with respect to such Equity Sale). ***
5.2 In the event the Equity Sale involves the acquisition of membership
interests or other equity interests in Highwater by investors who are not
existing members of Highwater, then (i) the notice provide in Section 5.1 shall
in no event be provided later than the time any such investors are first
contacted regarding the Equity Sale and (ii) Butamax shall have the right (but
not the obligation) to make an offer to purchase interests (units) subject to
Highwater’s general terms of the issuance and the requirements, if any, of the
Highwater member control agreement. Where Highwater is providing an offer for
issuance under circumstances that limit participation such that Butamax would
not be a qualifying participant ii) above will not apply.
6.     Term
6.1 This Agreement shall be effective as of the date hereof and shall continue
in effect until the earlier of termination in accordance with Section 6.2 or the
expiration or termination of all Related Agreements and repayment of the
Convertible Loan, if issued.
6.2 Butamax may terminate this Agreement at any time on sixty days prior written
notice to Highwater.
6.3 The expiration or termination of this Agreement shall (i) have no effect on
the rights and liabilities of the Parties under any debt instrument or
investment agreement entered into between the Parties, and (ii) not relieve any
Party from any breach of this Agreement prior to the date of such expiration or
termination.
7.     Entire Agreement.
This Agreement shall constitute the entire agreement between the Parties hereto
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.
8.     Confidentiality
Except as otherwise provided in this Agreement, Highwater and Butamax shall
keep, and shall instruct their Representatives to keep, confidential the terms
of this Agreement and the Related Agreements, unless otherwise agreed in writing
by the Parties. The provisions of this Section 8 shall not apply to the
disclosure or use of any information, documents or materials (i) to a Party's
Representatives, (ii) which are or become generally available to the public
other than as a result of disclosure in breach of this Section 8, (iii) by
Butamax in connection with the perfection of any security granted under the
Security Agreement, or (iv) required by




--------------------------------------------------------------------------------




applicable law, rule or regulation, or judicial proceeding or process (in the
case of such judicial proceeding or process, if upon advice of counsel such
disclosure is beneficial to a Party from a legal perspective) to be disclosed by
a Party or its Representative, provided that if a Party or Representative is
required to make such disclosure the Party (acting on its own behalf or on
behalf of its Representative) will (a) as promptly as practically notify the
other Party about the required disclosure, (b) to the extent permitted by law,
rule or regulation and with the objective to limit the disclosure as much as
possible, discuss the form, scope and content of such disclosure with the other
Party, and (c) notify the other Party immediately after a disclosure has been
made (whether or not such disclosure was discussed in advance pursuant to (b).
9.     Amendment; Waiver
Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Parties hereto, or in the case of a waiver, by the Party against whom the
waiver is to be effective.
10.    Notices.
Service of all notices under this Lease shall be sufficient if given personally
or mailed certified, return receipt requested, postage prepaid, at the address
hereinafter set forth, or to such address as such party may provide in writing
from time to time.
If to Butamax:


Chief Operating Officer
Butamax Advanced Biofuels, LLC
Building 356, DuPont Experimental Station
Wilmington, DE 19880
 
If to Highwater:


Chief Executive Officer
Highwater Ethanol LLC
24500 U.S. 14
Lamberton, MN 56152


11.    Expenses
Except as otherwise expressly provided in this Agreement, all costs and expenses
incurred in connection with this Agreement and the actions contemplated hereby
shall be borne by the Party incurring such expenses.
12.    Assignment
No Party to this Agreement may assign or delegate any of its rights or
obligations under this Agreement. Notwithstanding the above, Butamax may assign
its rights and obligations to an Affiliate(s).
13.    Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Party, it being
understood that both Parties need not sign the same counterpart.
14.    Governing Law




--------------------------------------------------------------------------------




This Agreement and the relationship between the Parties relating to this
Agreement, and any and all claims, controversies and disputes arising out of,
relating to, or in connection with this Agreement and the relationship between
the Parties relating hereto and/or the formation, validity, interpretation,
performance, nonperformance and/or enforcement hereof, shall be governed by and
construed and interpreted in accordance with the laws of State of Minnesota.
15.    Jurisdiction
With respect to any suit, action or proceeding relating to this Agreement, each
Party to this Agreement irrevocably (a) consents and submits to the exclusive
jurisdiction of the courts of the State of Minnesota; (b) waives any objection
which such Party may have at any time to the laying of venue of any action
brought in any such court, waives any claim that such action has been brought in
an inconvenient forum and further waives the right to object, with respect to
such action, that such court does not have jurisdiction over such party; and
(c) consents to the service of process at the address set forth for notices in
Section 10 herein; provided, however, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable law.
16.    Successors and Assigns
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns.
17.    Severability
In case any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
18.    Interpretation
The Article and Section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the Parties and shall not
in any way affect the meaning or interpretation of this Agreement.
19.    No Third Party Beneficiaries
This Agreement is solely for the benefit of the Parties hereto and is not
intended to confer upon any other person except the Parties hereto any rights or
remedies hereunder.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives and have entered the Effective Date on the first page
hereof.




Highwater Ethanol LLC
Butamax Advanced Biofuels LLC
By: /s/ Brian Kletscher
By: /s/ Brenda Head
Name: Brian Kletscher
Name: Brenda Head
Title: CEO
Title: VP-US Commercialization
Date: 9/27/2013
Date:







--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



Technology Demonstration Risk Reduction Agreement
Exhibit A
***




